The dramatic consequences of the 'Klaus'  storm in Southern Europe (debate)
The next item is the Commission statement on the dramatic consequences of the 'Klaus' storm in Southern Europe.
Member of the Commission. - Mr President, the European Commission wishes to express its sadness at the number of lives claimed by storm Klaus and sends its condolences to the French, Italian and Spanish families that have lost loved ones. This is indeed a human tragedy, which has had a devastating impact on people's lives, homes and businesses. It is also an ecological disaster.
While this storm was extremely powerful, it only affected a narrow band of territory, and national resources have been able to cope with the immediate disaster response.
For this reason, the Community Civil Protect Mechanism was not activated. However, the Commission's Monitoring and Information Centre has been in close contact with the concerned Member States from the first moments when the storm was forecast.
Other Member States were aware of the situation and were getting prepared to provide support to the affected regions. For example, the Czech Republic spontaneously offered its assistance.
The Commission is now cooperating with the authorities of the Member States affected in order to identify options for EU support. Possibilities may include through the EU Solidarity Fund or a reprogramming of the structural and rural development funds.
Storm Klaus is an unpleasant reminder that natural disasters are a growing threat for all EU Member States. Devastating floods hit Central Europe in 2000 and 2002, the UK in 2007, and Romania and EU neighbours last year. The 2003 heatwave claimed tens of thousands of lives. In 2003 and 2007 forest fires ravaged Portugal and Greece. These events give us an idea of how climate change is likely to affect the EU's future because, as the climate changes, we can expect more extreme weather events.
The Member States and the Community need to combine their strengths to prevent disasters, to limit their impacts and to improve the Union's disaster response capacity.
The Commission will shortly adopt a Communication on 'a Community approach on the prevention of natural and man-made disasters'. We look forward to receiving feedback from Parliament on the ideas that are set out.
The Commission would also stress the importance of moving forward on the revision of the Solidarity Fund regulation. The proposal helps to accelerate the rate of response by allowing for advance payments, and it contains simpler criteria for an activation of the Fund in less time. While Parliament largely supported the Commission proposal, there has been no progress in the Council.
These initiatives are contributing to shape a genuine European disaster management policy, and the Commission hopes that the European Parliament will continue to support its efforts to reinforce the EU's capacity to deal with natural and man-made disasters.
on behalf of the PPE-DE Group. - (FR) Madam President, I am speaking also on behalf of my colleague, Alain Lamassoure. In November 1999, I took the floor in this very Chamber following the storm which had raged in south-west France, to call for European solidarity when wide-scale natural disasters lay waste to our countries. Ten years ago I was told that there was no European fund to help our fellow citizens in such times of need.
Since 1999, while natural disasters have unfortunately continued to cause death and major destruction in Europe, EU action has fortunately been strengthened with the creation, in 2002, of the EU Solidarity Fund, an initiative of the Commission and Mr Barnier. This Fund allows us to take swift, effective action within a flexible framework.
As things stand, I feel that we need to mobilise this Fund to assist the affected regions, and in this regard I support the French Government's calls to do so as quickly as possible. I took note, Mrs Vassiliou, of the Commission's wish to speed things up. There is indeed an urgent need when it comes to the damaged infrastructure.
There is also an urgent need with regard to the forest. I would like to stress this point, since the storm has devastated between 60% and 70% of the forest in the south of Gironde and Landes, whereas this forest, one of the largest in Europe, was already barely managing to recover from the damage caused in 1996 and 1999. You are aware that there is no insurance for this kind of damage, and foresters are now completely penniless in the face of this disaster. We must show them our solidarity and assist with rebuilding the natural heritage of these regions.
Before ending, allow me to spare a thought for the victims of storm Klaus, in France, Spain and Italy, and express my support for their families.
Madam President, Mrs Vassiliou, ladies and gentlemen, the images of the 1999 storm, which was just mentioned and which hit south-west France causing tremendous damage, are still engraved on our collective memory.
It is an understatement to say that Europe was not prepared to endure such a tragedy again, so soon. There are those who view it as a blow dealt by fate, but I see it rather as a horrendous example of the climate change which you have just referred to, Mrs Vassiliou, for which we merely propose rough solutions whereas in fact urgent action is needed. This is a situation that we must handle responsibly. Unfortunately, we need to be prepared to face even more natural disasters.
On 24 and 25 January this year, storm Klaus, which hit southern Europe, killed 11 people in France, 14 in Spain and three in Italy. It caused significant damage, destroying schools and many homes, depriving thousands of people of electricity, heating, drinking water and a telephone service and leaving certain economic sectors in a critical situation, as in the case of the timber industry.
While I am keen to express my solidarity with the families of the victims and all those affected, and my support for local councillors, I would like to take advantage of this forum to call on the European Community since, it has to be said, this kind of situation requires a European response and, first and foremost, European solidarity.
Admittedly, in France a state of natural disaster has been declared, which will facilitate aid to disaster victims, but this does nothing to detract from the need to take coordinated European action to supplement the Member States' efforts to protect people, the environment and property in disaster-stricken towns and regions.
In practical terms, this primarily entails centralising information at European level in order to make a precise assessment of the damage. We must then release the necessary funds to provide support for local authorities that are facing huge challenges. In particular we should support the public services, which have been doing an exceptional job, and which we desperately need in order to repair infrastructure and equipment in the energy, water-supply, sewage, transport and telecommunications, health and education sectors.
Past disasters showed that action at European level is urgent and enabled the prevention of natural risks to be included as one the goals of the European Regional Development Fund. From now on, Europe must prove its ability to react and to translate its solidarity into practical measures. I therefore hope, although you have just said so, that the Commission will take this message on board and mobilise all means necessary to respond to this urgent situation, in particular through the EU Solidarity Fund and the Civil Protection Financial Instrument.
Lastly, in conclusion, I would like to remind you that, as with the fires in Greece in 2007, this violent storm has demonstrated the need for a civil protection force that can be mobilised in all crisis areas. I would like to hear your opinion on this subject, Mrs Vassiliou, as well as your response to Parliament's request in its resolution of 27 April 2006, seeking the creation of a European observatory on natural disasters to ensure a more effective European response when these unfortunate events occur.
Madam President, Mrs Vassiliou, on 18 November last year, I said the following in this very place: 'we do not know what the next disaster will be or on what scale it will be, but we are sure of one thing, and that is that there will soon be another disaster again. When that time comes, our fellow citizens, who for 50 years have been used to seeing a supposedly united Europe being built, will turn round and ask us: "what have you done?”'. I repeat, I said that here, to this House, last November.
In this same Chamber, in November 2006, two years before, I said more or less the same thing: 'if there is one area in which all Europeans expect effective Community responses, it is that of large-scale natural disasters'.
I said that everyone could see this whenever disasters such as the tsunami occur, and continued: 'that is why, together with my group, I am in favour of implementing preventative actions and of putting in place the capacity to respond very quickly to the consequences of tragedies. In this connection, I should like to draw attention to the quality of the Barnier report, which states the problem well and proposes solutions that are constructive not only in terms of efficiency but also of subsidiarity'. Mrs Vassiliou, we have all remained enthusiastic about this report as it contains highly practical and concrete proposals. It even contains budgetary items and explains that 10% of the Solidarity Fund can provide funding. It explains in a most pragmatic way how to work with the stakeholders in each state.
With the twelve proposals contained in the Barnier report, we had everything necessary to take action at European level which, a few weeks prior to the elections this coming June, would have provided an additional indication of the usefulness and effectiveness of true European operational solidarity.
You have just told us, Mrs Vassiliou, that you hope to receive Parliament's support. You had this support, and continue to do so. What is the Council doing, since you say that it is the Council which is the issue? The Council is not here this evening. We hope that over and above this debate, it will listen attentively to our call, which is not a call for help, nor another expression of surprise at the recent tragedy, but a call for it to clearly hear the question which I recently asked: 'what have you done?'.
on behalf of the Verts/ALE Group. - (FR) Madam President, Mrs Vassiliou, ladies and gentlemen, I would like us to reflect for a moment on the nature of this evening's exercise. It seems to me that we do this often, too often. Each time there is a disaster, we meet here, in this Chamber, and begin our chorus of lament where naturally we say that what has happened is a tragedy, and we bow our heads in respect for the victims.
Of course, I do this along with everyone else, but I do not believe that our role ends there. Our role is perhaps, as my fellow Member was just saying, to plan for the future, since there will be other environmental disasters. We said this again this morning, with our vote on the Florenz report. We know that the climate is increasingly unsettled. Storms of the century now come each decade and soon will come each year. When there is no storm, there is flooding, and when there is no flooding, there are severe forest fires.
Faced with all this, what is Europe doing? I am well aware that the Council is incapable of contemplating anything beyond its national navel. The juxtaposition of 27 navels does not yet make for a great continental project. We suffer the consequences of this during every tragedy. We are told to 'call for solidarity', but using which funds? I remember in the Committee on Budgets, when we discussed funds, precisely for the climate, we were talking about a few tens of millions of euros. This storm alone has cost EUR 1.4 billion. How much will we have to pay in insurance bills before we realise that protection of the environment and the climate is not a burden, but an investment in the future?
Still today, we are continuing to discuss the need to mobilise European stakeholders when a tragedy strikes. But we already said that, as I recall, here in this Chamber following the AZF factory explosion in my city, in 2001. We said that we had to consider a European intervention force to show that in Europe, in the event of a human catastrophe, the word 'solidarity' is not just a meaningless concept, but that we take practical action. All these years later, what has become of this European intervention force?
I was actually at my home in Toulouse, ladies and gentlemen, when the storm struck. I now know what a major environmental disaster entails. If I needed to learn, I have now experienced it in the damage to my home, in the tiles that were ripped off and in the trees that were uprooted. Therefore, I now know what these populations have been through: people who, in just one night, have seen their life's work completely destroyed.
However, as long as we, here in Parliament, and you, Mrs Vassiliou, members of the Commission, and also those absent this evening from the desperately empty Council benches, as long as we fail to realise that we must make real budgetary resources available to combat disasters, and not content ourselves with hollow words, as long as we fail to implement European solidarity through the actual establishment of a rapid-reaction, continental-scale civil intervention force, we shall continue here, tragedy after tragedy, to simply perform, once more, our chorus of lament.
The real response to storm Klaus may have come this morning, in our preparations for Copenhagen, and may come tomorrow, Mrs Vassiliou, by finally releasing funds and at last creating this civil force which is so lacking at European level.
- (FR) Madam President, Mrs Vassiliou, the storm called 'Klaus' in German, or 'Nicolas' in French, has devastated eight 'départements' in my south-west France constituency, and Landes in particular, hence the main impact being on the forest. The equivalent of six years' harvest of timber is lying on the ground, that is, 50 million cubic metres of windfall or windbreak over 300 000 hectares.
The first thing to do is clear the forest to prevent the timber rotting. There needs to be payment of EUR 5-10 per cubic metre of timber removed, that is, in the region of EUR 500 million, namely the amount of aid France has given to the press. Afterwards, the forest will need to be reseeded and replanted, leaving a 20-year hiatus in the timber industry. Now, this industry ranges from the woodcutters and cafés where they have a drink, to hauliers, nursery gardeners, vendors and so on.
The second industry affected is that of poultry, sheep and cattle farming. Roofs have been ripped off, animals lost and feed stores destroyed. We can see a need for a European agricultural insurance fund against climate and health risks. The French Presidency talked about this, and the Czech Presidency should do likewise.
The third set of victims is silent, since these victims are never mentioned: the elderly and the isolated in villages in France which are still without electricity. We need to create a European 'Fourth Age-Climate' strategy, like the 'Climate-Energy' one, that is to say, we must tackle the impact of the climate on the millions of people aged over 80 or 85. We have to create a modern fourth-age economy in order to emerge from the crisis and avoid the geriatric European Rwanda we are heading for, an economy with a modern construction industry, pharmaceutical and medical research, and a new network to avoid Europe having Gabon-style healthcare. Above all, we must prevent these climatic incidents providing an opportunity to play at Darwin and natural selection, while we should be building a Europe for life.
(ES) Madam President, Commissioner, ladies and gentlemen, first of all I would like to thank the Commissioner for her words of solidarity.
As has already been said, on 24 and 25 January, several countries in the south of the Union suffered the effects of a severe storm with winds reaching speeds of nearly 200 km per hour over many parts of the Iberian peninsula as well as some 30% of total annual rainfall falling in just a few hours.
The result of the storm was serious damage to property, services and public facilities, both in rural and urban communities, as well as widespread power cuts. The most serious consequence, however, was the loss of 11 lives across Spain as a result of falling masonry and accidents caused by the fierce gusts of wind.
One of the most tragic events was the death of four children, aged between nine and 12, in Sant Boi de Llobregat in Catalonia, when the wind destroyed a sports hall in which they were playing baseball.
Apart from lamenting the loss of so many irreplaceable human lives and expressing our solidarity with the families in their grief, the European Union must act, as it has on other occasions, by mobilising either the Solidarity Fund or another more appropriate fund, to repair the material damage caused by this natural disaster.
Twenty thousand hectares of forest have been affected in Catalonia, 75% of which is either seriously or very seriously damaged. Action is required in order to reduce the future risk of fire; clearly this task must be completed before the summer.
Furthermore, a lot of debris of all kinds has been deposited in rivers, streams and other watercourses. This may block water flow and there is a risk of local flooding.
In view of these and many other effects and aware of the fact that we do not yet have a final figure for the material damage, which, of course, Spain will provide through its request for assistance from the Fund, we think that the European Commission should help these regions return to normal. This would complement the immense public effort in the affected Member States and would give priority to repairing the serious damage with the objective of restoring living conditions and economic stability in these areas as soon as possible. The affected regions are facing a downturn in economic activity, degradation of the environment, loss of agricultural production, cessation of activities by many companies, a massive loss of trees and so on.
Given the characteristics and effects of the storm, I request that the Commission make these funds available as soon as possible. They are mainly intended for natural disasters with serious repercussions for life, the environment and the economy of a Member State or region of the Union. The objectives of the operations that would receive subsidies include the restoration of infrastructure to working order, the repair of power and water supply equipment and the clean-up of affected areas.
Commissioner, for these reasons I ask you to mobilise these funds as soon as possible once all the necessary information has been received.
- (FR) Madam President, as my fellow Members have reminded us, this storm has exacted a heavy toll. There are victims in France and Spain and this evening we think of them and their families. 200 000 hectares of forest have been destroyed in the south west of France.
In fact, this storm has ravaged 60% of the Landes forest. 1.7 million homes were without electricity at the height of the storm, and 3 200 of them in the Landes are still without electricity. Thousands had their phone lines cut and also their water supply disrupted. Many roads are still impassable due to obstacles such as fallen trees, power lines, floods or landslips. The services are endeavouring to restore everything as quickly as possible.
While I am pleased that the French Government has formally committed itself to submitting an application so that the areas of France affected can benefit from this fund, I deplore the fact that the French Presidency did not deem it necessary to press for a review of this fund.
This fund, as you, Commissioner, and my fellow Members have said, is still blocked by the Council of Ministers. As far as Parliament is concerned, it is about covering any major natural disaster which causes serious harm to the population and the environment, like floods, fires and droughts. However, we are going further by also including man-made phenomena, like catastrophes caused by terrorist attacks.
Our Parliament has also declared itself in favour of lowering the threshold for assistance. Now, if we question whether this Solidarity Fund is working for the affected regions, we can see that we risk being below the damage threshold. Now, this is a situation where, ultimately, several countries are affected. Therefore, I think that this threshold should also be reviewed to show that European solidarity really can exist.
As you have said, Commissioner, and my fellow Members have underlined, this sort of event will be repeated due to the results of climate change. The Commission has already announced a Communication on adapting to climate change.
It is important from now on for this Solidarity Fund to be a genuine European instrument for protecting citizens. It is time Europe showed that, in tragic situations, it is there to protect its citizens.
- (FR) Madam President, first of all, I too would obviously like to express my condolences and offer my sympathy firstly to those families who are in mourning, and to all those who are victims, in particular the many who have been cut off and who today still lack electricity, water or public services.
Commissioner, I listened to you promise us - and I think you were right - that crisis prevention measures would be consolidated, but the issue this evening, if I may say so, is compensation for the last crisis.
This is the third catastrophic storm in 20 years. The first one, as you will remember, was in July 1988, in Brittany. It still holds the wind speed record: over 250 km/h. The second, which was on an unprecedented scale, was the storm of 27 December 1999. It flattened most of our forests, for the first time. The third storm was on 24 January 2009. The reason I remember it is that I live in Gironde, very close to the Gironde forests.
The first thing we need to do is ask ourselves what the European Union's added value might be. In forestry the situation is catastrophic and what threatens us is that foresters have stopped foresting, by which I mean that some of them believe this profession has become unsustainable.
We must therefore put a plan in place, and I am among those who were ready, almost 10 years ago now, to consider a joint crisis organisation, so that we can sell all the wood which has now been placed on the market rather involuntarily, without affecting the price: we could do this by blocking supplies from other European regions, by funding transport and by making sure that this land can be replanted very quickly; otherwise, I think it will become subject to speculation, or even abandoned. Here we have a problem which is of direct interest to the European Union.
Secondly, I am also thinking of the oyster-farmers. Today the profession is in dire straits. It was already in trouble in 2002 after another disaster which was not at all natural, the sinking of the Prestige, and at present the oyster-farmers of the Arcachon Basin are losing all hope of being able to get back on their feet.
Finally, I would like the European Union Solidarity Fund to be mobilised. Obviously, I sympathise with what Mrs Laperrouze has said. Today, the Council is not here. It will do it no harm and I think it is extremely disappointing that it has refused to change the rule and that this fund today is so difficult to mobilise.
I ask you, moreover, whether the French Government itself has mobilised it. I am among those who will strive to see that it does this, because I believe it is very important, a few months from the elections, that our citizens know that European solidarity does exist and that Europe is not just dominated by the market.
(ES) Madam President, Commissioner, on 23 January I was in Galicia when winds of almost 200 km per hour struck my region: over 40 000 hectares of forest were devastated, Commissioner.
Galicia has the highest density of forested land in the European Union. After the passage of the storm, hundreds of thousands of trees had been blown down, roads were blocked and more than 500 km of high- and low-tension electricity cables were down and have still not been fully repaired.
Over 300 000 subscribers, including myself, suffered power cuts, in some cases for several days, as well as a loss of telephone services.
The storm caused injuries and badly damaged homes, infrastructure, farms, businesses, industrial plant, sports facilities as well as public and municipal buildings.
The response of the Government of Galicia to the storm, the worst in recorded history, allowed aid of EUR 17 million to be quickly approved for initial compensation of those affected and to subsidise repair of the damage.
As we know and as has been mentioned here, on 26 January the two worst affected Member States, France and Spain, requested European aid for the damage caused by the storm. As the damage that we have suffered can be defined as an extraordinary disaster under the terms of the prevailing Solidarity Fund Regulation, the governments of the two Member States announced that they had commenced work to apply for assistance from the Fund.
However, once again, as in the recent floods in Romania, we find that the requirements of the regulation are so restrictive that in actual fact they prevent this disaster being considered severe, Commissioner.
I would like to recall, as you and other Members have already done, that the Commission presented its proposal in 2005 and that Parliament issued its opinion in favour of reform of the Fund Regulation in 2006. Since then, the matter has been blocked in the Council, which has sat on the proposed reform for over two years.
For all these reasons, Commissioner, and given that these circumstances are exceptional and that the disaster has had serious repercussions for the living conditions and economic stability of the affected regions, I would ask you to trigger the Fund as proof of solidarity with the Member States concerned and above all with the citizens affected. They should be given financial assistance, as I believe, even though the sum involved is not so great, this would be a direct and urgently needed expression of European solidarity.
(RO) First of all, I would like to express my support for the families who have suffered as a result of this disaster. I saw, along with everyone else, what the dramatic consequences were in the wake of storm Klaus. I also watched the first intervention efforts on the scene, made by the countries affected as well as other European countries.
As we have been talking mostly about effects and relief funds, I would like to ask the Commission about specific projects which are actually able to implement prevention mechanisms for incidents like this so that, at least in the future, we will not have any more loss of human life.
- Madam President, can I just add my sympathy, as others have this evening, to the families who are deeply and sadly affected by this storm, and offer my support for calls for greater flexibility in the Solidarity Fund.
But there is a wider question as well to which I would draw your attention. It is not as grave as what you are discussing here but in all Member States there are occasional natural disasters and I think of counties that I represent - Offaly, http://en.wikipedia.org/wiki/County_Laois" \o "County Laois" and Louth - where there was very unnatural and unseasonal flooding. A small number of families were deeply affected by it, not enough for anyone to notice, but they will suffer serious consequences. Perhaps we need to look at funding under rural development or the common agricultural policy and establish a hardship fund to look after cases like this which are there and which need assistance.
- Madam President, the Commissioner mentioned several disasters in her opening speech, and among them the heatwave in France several years ago which claimed the lives of between 12 000 and 14 000 people. Just to set the record straight on this, it was not a storm or a flash flood, or anything like the other natural disasters. That heatwave lasted five to six weeks, and the deaths came over a period of five to six weeks. Almost all of the people who died were either disabled or elderly and in nursing homes or residential care, or in respite while their families were on holiday. The French Government at no time recalled the families or recalled staff from their holidays, nor did it call in the army or any other rescue services. They just allowed people to die, week after week.
I have spoken to many people in France about this incident, as I am involved in the Commission-funded project on rescuing people with disabilities in disasters. It was a scandal, and a scandal that no one has put their finger on or identified. I would ask the Commission to investigate that heatwave, investigate the level of deaths and realise that France did nothing about it, and yet when the autumn came and all those people had been buried, there were 14 000 fewer people on their social services register.
Member of the Commission. - Madam President, let me say that all of us have at some time experienced environmental, natural or man-made disasters in our respective countries. That is why I fully share both your sentiments and your concerns.
The Solidarity Fund has to date offered assistance to 20 Member States, including four times to France, to Germany, Greece, Cyprus, Portugal and many others - 20 altogether - but I know, and I share your view, that we should improve. We should make it even more practical and give greater assistance to Member States. We shall continue our efforts to have those improvements approved by the Council. I am glad that we have Parliament's approval for this, and your support will be a great help in our efforts.
As I said in my introduction, the Commission is fully committed to assisting France and Spain, which were hit by winter storm Klaus, and will mobilise all relevant European instruments to express European solidarity towards them. The Commission is ready to examine the possibility of mobilising the Solidarity Fund but, as a first step, we need an application for this from France and Spain. They have 10 weeks to apply for that assistance.
I was asked whether we have in the pipeline other measures to improve the system of solidarity to Member States for natural disasters, and so would also like to mention that, apart from the review of the Solidarity Fund, we have an upcoming communication whose objective is to identify measures that could be included in a Community strategy for the prevention of natural and man-made disasters.
To sum up, it is the view of the Commission that the Solidarity Fund is already a very useful instrument but, of course, there is scope for improvement, and we shall continue our efforts to that end.
The debate is closed.
Written statements (Rule 142)
The Klaus storm blew across south-west Europe on 23 - 25 January and caused significant damage. During the storm, winds gusted at speeds of up to 194 km/h. The storm claimed 18 victims in Spain, France and Germany and the number of victims would have been even higher if the early warning system had not been operating.
In Slovakia, we watched our television screens with feelings of profound sympathy as the terrible tragedy unfolded in the village of Sant Boi de Llobregat where four children lost their lives after the roof was blown off a sports hall. I would like to express my sincere condolences to all families that have lost family members.
The Solidarity Fund is a useful instrument. It was established in the EU after the floods in August 2002. Assistance from the fund is designated for Member States and Accession States that have suffered major natural disasters. This applies to disasters causing damage estimated at more than 0.6 % of the GDP of the affected country. Following the November 2004 storm which destroyed 2.5 million cubic metres of timber, Slovakia received EUR 5,667,578 from this fund.
Disasters are steadily increasing in number as a result of climate change in Europe, forcing us to adopt rules to ensure not only the rapid and flexible provision of financial assistance in the immediate aftermath of a disaster but also the implementation of preventative measures against various natural disasters.